Exhibit 10.2

OPTION AGREEMENT

THIS OPTION AGREEMENT (this “Agreement”) is entered into as of July [    ], 2010
(the “Effective Date”), by and among International Assets Holding Corporation, a
Delaware corporation (the “Parent”); and Hanley Group Holdings, LLC, a Delaware
limited liability company doing business as Hanley Group Capital (the “Seller”).

RECITALS

A. FCStone Group, Inc. (“FCStone”); the Seller; HGC Trading, LLC (“HGC
Trading”); HGC Asset Management, LLC (“HGC Asset Management”); HGC Advisory
Services, LLC (“HGC Advisory Services”); Hanley Alternative Trade Group, LLC
(“Hanley Alternative Trade”); HGC Office Services, LLC (“HGC Office Services”,
and together with HGC Trading, HGC Asset Management, HGC Advisory Services,
Hanley Alternative Trade and HGC Office Services, the “Companies” and each a
“Company”); George P. Hanley (“Hanley”); George P. Hanley Trust under the Trust
Agreement dated as of December 11, 1998 (the “Trust”); and George P. Hanley GRAT
under the Trust Agreement dated as of June 1, 2005 (the “GRAT”) have entered
into a certain Purchase Agreement, dated as of July [    ], 2010 (the “Purchase
Agreement”), pursuant to which FCStone has agreed to purchase from the Seller
all of the outstanding membership interests of each of the Companies.

B. Capitalized terms used but not defined in this Agreement have the meanings
assigned to them in the Purchase Agreement.

C. FCStone is a wholly owned subsidiary of the Parent.

D. Pursuant to the terms of the Purchase Agreement, the Parent has agreed to
grant the Seller an option (the “Option”) to receive up to (30%) of the Final
EBIT Payment under the Purchase Agreement in the form of restricted shares of
common stock of the Parent.

E. The Parent and the Seller have agreed to enter into this Agreement in order
to set forth the terms of the Option.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained in this Agreement and the Purchase Agreement,
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1. Option. Subject to the terms and conditions set forth below, in the event
that the Seller becomes entitled to receive the Final EBIT Payment, the Seller
shall have the right, in its discretion, to elect to receive up to thirty
percent (30%) of the Final EBIT Payment in the form of restricted shares of the
common stock of the Parent (the “Restricted Shares”).

2. Option Price. The option price (the “Option Price”) will be equal to the
greater of: (i) $16.00 per share, or (ii) seventy five percent (75%) of the Fair
Market Value of the common stock of the Parent as of June 30, 2013. The “Fair
Market Value” of a share of common stock shall be determined as follows: (i) if
the common stock is listed on any established stock exchange, the closing sales
price for the common stock (or the closing bid if no sales are



--------------------------------------------------------------------------------

reported) as quoted on such exchange (or the exchange with the greatest volume
of trading in the common stock) on the last market trading day prior to the date
of determination, as reported in the Wall Street Journal or such other sources
as the Board of Directors of the Parent deems to be reliable; or (ii) in the
absence of such markets for the common stock, the fair market value of the
common stock as determined in good faith by the Board of Directors of the
Parent.

3. Number of Restricted Shares. In the event that the Seller exercises the
Option, the number of Restricted Shares to be issued to the Seller will be equal
to the number determined by dividing (i) the portion of the Final EBIT Payment
to be paid in Restricted Shares by (ii) the Option Price, subject to the
limitations set forth in Section 5.

4. Exercise of the Option. The Seller must exercise the Option, if at all,
within twenty (20) days after the last day of the EBIT Calculation Period by
delivering written notice of exercise to the Parent. In the notice, the Seller
must specify the percentage of the Final EBIT Payment that should be paid in the
form of Restricted Shares, up to a maximum of thirty percent (30%).

5. Conditions to Exercise of the Option. The exercise of the Option is subject
to the following conditions:

(a) There has been no material breach by the Seller, the Trust, the GRAT or
Hanley of any of their obligations under the Purchase Agreement.

(b) The maximum number of Restricted Shares issuable upon the exercise of the
Option does not exceed 187,500 shares (subject to the adjustments set forth in
Section 10.

6. Restrictions on Transfer.

(a) The Restricted Shares will be subject to the transfer restrictions set forth
in this Section 6 (the “Transfer Restrictions”).

(b) The Seller may not sell, transfer, pledge, assign or otherwise transfer any
of the Restricted Shares until the Transfer Restrictions lapse in accordance
with the following schedule:

(i) The Transfer Restrictions will lapse as to the first one-third of the
Restricted Shares on June 30, 2014;

(ii) The Transfer Restrictions will lapse as to the second one-third of the
Restricted Shares on June 30, 2015; and

(iii) The Transfer Restrictions will lapse as to the final one-third of the
Restricted Shares on June 30, 2016.

7. Record Ownership. The Seller will become the record owner of the Restricted
Shares upon the exercise of the Option and the final determination of Final EBIT
Payment. As the record owner, the Seller will be entitled to all rights of a
common stockholder of the Parent, including without limitation, voting rights
and rights to dividends, if any, on the Restricted Shares; provided, that
(i) the right to dividends will be subject to Section 9 below; and (ii) the
Restricted Shares will be subject to the Transfer Restrictions set forth in
Section 6.

 

-2-



--------------------------------------------------------------------------------

8. Stock Certificates. The Parent will hold any stock certificates which may be
issued with respect to the Restricted Shares until the expiration of the
applicable Transfer Restrictions. Upon the expiration of the applicable Transfer
Restrictions, the Parent will deliver to the Seller a certificate evidencing the
Restricted Shares that are no longer subject to the Transfer Restrictions.

9. Dividends.

(a) After the Seller becomes the record owner of the Restricted Shares, any cash
dividend on the Restricted Shares will be paid on the applicable payment date to
the Seller.

(b) After the Seller becomes the record owner of the Restricted Shares, any
shares issued as a stock dividend on the Restricted Shares declared before of
the applicable Transfer Restrictions will be considered Restricted Shares for
purposes of the Option and will be subject to all of the terms, conditions and
restrictions set forth in this Schedule.

10. Adjustments. If there shall occur any change with respect to the outstanding
shares of common stock of the Parent by reason of any recapitalization,
reclassification, stock dividend, extraordinary dividend, stock split, reverse
stock split or other distribution with respect to the shares of common stock, or
any merger, reorganization, consolidation, combination, spin-off or other
similar corporate change, or any other change affecting the common stock, the
Board of Directors of the Parent shall, in the manner and to the extent that it
deems appropriate and equitable and consistent with the terms of the Option,
cause an adjustment to be made in (i) the number and kind of shares of common
stock to be issued upon the exercise of the Option, (ii) the Option Price; and
(iii) any other terms of the Option that are affected by the event.

11. Reorganization, Liquidation, Etc. The Option shall terminate, if not
previously exercised, in the event of the dissolution or liquidation of the
Parent, or any merger or combination in which the Parent is involved in which
the Parent is not a surviving corporation, or a transfer by the Parent of
substantially all of its assets or property to another corporation, or in the
event any other corporation acquires control of the Parent in a reorganization
within the meaning of Section 368(a) of the Internal Revenue Code.

12. Restrictions under Securities Laws. As a condition to the issuance of any
Restricted Shares, the Seller will be required: (i) to represent that the
Restricted Shares will be acquired for investment purposes and not with a view
to the sale or distribution thereof; and (ii) to agree that the Restricted
Shares may not be resold or otherwise transferred except in a transaction which
is either registered under the Securities Act of 1933, as amended (the
“Securities Act”), or exempt from, or not subject to, the registration
requirement of the Securities Act.

13. Restrictions on Transfer of Option. The Seller may not sell, transfer,
pledge, assign or otherwise transfer all or any part of the Option.

 

-3-



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

15. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to any principles of
conflicts of law that would give effect to the laws of another jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PARENT: INTERNATIONAL ASSETS HOLDING CORPORATION By:  

 

Name:   Title:   SELLER: HANLEY GROUP HOLDINGS, LLC d/b/a HANLEY GROUP CAPITAL
By:  

 

Name:   Title:  

 

-4-